Citation Nr: 1109269	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-32 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for cause of the Veteran's death, secondary to exposure to herbicides, has been received.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of an October 1999 fall from a hospital bed at a VA medical facility.

3.  Entitlement to service connection for the cause of the Veteran's death, secondary to alcohol abuse, secondary to service connected posttraumatic stress disorder (PTSD).

4.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1318, based on an earlier effective date for a total disability rating for service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1973.  He died in October 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issues of service connection for the cause of the Veteran's death, secondary to alcohol abuse, and entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, based on an earlier effective date for a total disability rating for service connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in May 2000, the RO denied the appellant's claim of service connection for the cause of the Veteran's death, secondary to exposure to herbicides.  She was properly notified and appealed the decision.  In November 2001, she withdrew her appeal of that issue, and the May 2000 decision became final.

2.  Evidence received since the May 2000 RO decision is either cumulative or redundant of the evidence of record and does not relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, secondary to exposure to herbicides.

3.  There is no competent evidence indicating that the proximate cause of the Veteran's death was the October 1999 fall out of a hospital bed at a VA medical facility.

4.  The appellant is not competent to offer an opinion regarding the etiology of the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim for service connection for the cause of the Veteran's death, secondary to exposure to herbicides, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of an October 1999 fall from a hospital bed at a VA medical facility, are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361, 3.800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record reflects that the appellant was mailed letters in March 2005, November 2006, and April 2009 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letter sent in March 2005 informed her of the bases for the denials of her prior claim for service connection for the cause of the Veteran's death, secondary to herbicide exposure, and informed her of what needed to be shown to successfully reopen her claim.  A March 2009 letter provided her with appropriate notice with respect to the effective-date elements of her claim.  

Although the appellant was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the appellant. Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Cause of the Veteran's Death, Secondary to Exposure to Herbicides

In a May 2000 decision the RO determined that service connection was not warranted for cause of the Veteran's death, secondary to exposure to herbicides.  It was noted, in essence, that the cause of the Veteran's death was squamous cell carcinoma of the oral cavity shown as the primary site, and the available scientific and medical evidence did not support the conclusion that the cause of death was associated with herbicide exposure.  It was further noted that the cause of death was not subject to a presumption of service connection as due to exposure to herbicides, as the disease was not listed in 38 C.F.R. § 3.309.  The appellant withdrew her appeal of this issue, and the decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the May 2000 decision includes VA outpatient records, additional statements from the appellant, and the transcript of the appellant's January 2011 hearing before a the undersigned Veteran's law judge.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the May 2000 decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include competent evidence which demonstrates that the Veteran's squamous cell carcinoma of the oral cavity shown as the primary site was caused by exposure to herbicides.  No available scientific and medical evidence of record supports the contention, and the disease has not been added to the list of presumptive diseases found in 38 C.F.R. § 3.309, which were the bases for the prior determination.  The medical reports merely reflect the Veteran's condition before he died, are redundant of the evidence previously considered, and do not raise a reasonable possibility of substantiating the claim.

The Board does not dispute that the appellant believes that exposure to herbicides caused the Veteran's death.  Unfortunately, there is still no competent medical evidence of record which supports her assertion.  In this matter, the Board observes that determining that a cause of death is due to herbicide exposure is not a matter "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  There is no evidence that the appellant has had any medical or scientific training to render competent to make such an opinion.  As the appellant has not been shown to be competent to opine regarding whether the cause of the Veteran's death was due to exposure to herbicides, her assertions are not accorded probative weight in this matter.

As the information provided in support of the application to reopen the claim for service connection for cause of the Veteran's death, secondary to exposure to herbicides, does not include new and material evidence, the appeal as to that issue must be denied.

Compensation Benefits, Pursuant to the Provisions of 38 U.S.C.A. § 1151, for Additional Disability Claimed as Cause of the Veteran's Death, as a Result of an October 1999 Fall From a Hospital Bed at a VA Medical Facility

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010).

VA subsequently promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits, pursuant to 38 U.S.C.A. § 1151, filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2) (2010).

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2010).

Considering the pertinent evidence in light of the above- noted legal authority, the Board finds that the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, must be denied.

In this case, the Veteran was admitted to a VA medical facility on October 5, 1999 after having been found to be hyponatremic (sodium-114) during routine laboratory tests.  He had been receiving outpatient weekly methotrexate for recurrent stage IV oral cavity cancer.  The Veteran had been hyponatremic in the past, but never as extreme as during the period just shortly before the current admission.  A consultation by the renal service was requested because the cause of hyponatremia was unclear; however, the condition corrected during hospitalization.  He was found to have an elevated Dilantin level at 34.  He fell on October [redacted], 1999 and suffered a head laceration.  A computed tomography (CT) scan was negative for a bleed.  He was also found to be hypoxic, and a chest film revealed pleural effusion.  Thoracentesis disclosed serosanguineous fluid, but the cytology was negative.  He had cardiac arrest on the October [redacted], 1999 and was pronounced dead later that day.  

The report of terminal hospitalization notes that the chief complaint on admission was low sodium.  The primary reason and diagnosis resulting in hospitalization is listed as squamous cell carcinoma of the oral cavity.  Additional diagnoses reported were left pleural effusion, etiology unknown; hypoxia; fall with head laceration.

In November 2007, a VA examiner reviewed the claims file and opined that the fall that the Veteran had before his death was not a factor in his death, as the medical evidence showed that the Veteran had a CT scan performed after the fall which yielded negative results.

During her January 2011 hearing, the appellant essentially contended that the October 1999 fall from the bed was a factor in the Veteran's death.  She felt that VA was negligent and let her husband fall out of bed.

As the Veteran died in October 1999, it appears that the additional disability requirement under section 1151 has been met.

That notwithstanding, the record does not support a finding that the October 1999 fall from the hospital bed was the proximate cause of the Veteran's death.  None of the medical records reflecting the 1999 fall even suggest that there exists a medical nexus between the Veteran's 1999 fall and his death.  In fact, in November 2007, a medical examiner reviewed the claims file and opined that the fall was specifically not a factor in the Veteran's death.

As proximate cause is not medically shown, the Board need not address the remaining section 1151 criteria-specifically, whether there is evidence of any carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA, or the occurrence of any event that was not reasonably foreseeable.

In reviewing this claim, the Board has considered arguments advanced by the appellant, and by her representative, on his behalf.  However, as indicated above, this claim turns on the medical matters of whether there exists a medical relationship between the Veteran's additional disability and VA medical or surgical treatment, and, if so, the nature of such a relationship; these are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without appropriate medical training and expertise, neither the appellant nor her representative is competent to provide a probative (persuasive) opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of an October 1999 fall from a hospital bed at a VA medical facility, are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for cause of the Veteran's death, secondary to exposure to herbicides; the appeal is denied.

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional disability claimed as the cause of the Veteran's death, as a result of an October 1999 fall from a hospital bed at a VA medical facility, is denied.


REMAND

As mentioned above, the Veteran died of a squamous cell carcinoma.  No underlying causes or other significant conditions were listed on the death certificate.  One of the appellant's theories of entitlement to service connection for the cause of the Veteran's death includes one of secondary service connection; she appears to be contending that the Veteran's service connected PTSD caused or aggravated his alcoholism which, in turn, caused or aggravated the squamous cell carcinoma that caused his death.

The Board notes that the Federal Circuit has held that where alcoholism is secondary to and a manifestation of an acquired psychiatric disorder, and alcoholism results in death, it is not to be considered as misconduct.  See Allen v. Principi, 237 F.3d 1368, 1379 (Fed. Cir. 2001).  In other words, the current statute and regulations do not bar compensation for Veterans suffering from alcohol abuse resulting secondarily from a service-connected disorder, such as PTSD.  Id. at 1381.

VA outpatient treatment records from 1981 through 1999 are replete with diagnoses of alcohol dependency and alcohol withdrawal.  However, none of the medical evidence of record gives any indication of a relationship between the Veteran's PTSD and his alcohol abuse.

During the appellant's January 2011 hearing, the appellant's representative referenced the Merck Manual of Diagnosis and Therapy 17th edition.  He asserted, based on the Merck Manual, that alcohol use coupled with cigarette smoking created a synergistic effect that could cause squamous cell carcinomas at the base of the tongue.

In light of the appellant's assertions considered in conjunction with the evidence of record, the Board finds that further development is necessary.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, as it remains unclear whether the Veteran's cause of death is ultimately related to his service-connected PTSD, the Board finds that a remand for an etiological opinion and rationale is necessary, in order to fairly decide the merits of the appellant's claim.

Concerning the appellant's claim to DIC under the provisions of 38 U.S.C.A. § 1318, the Board notes that at the time of the Veteran's death, service connection was in effect for PTSD, rated as 100% disabling from October 7, 1996.  The Veteran died on October [redacted], 1999.  Thus, the Veteran was rated as totally disabled for approximately three years before his death.

During her January 2011 hearing, the appellant asserted that she was entitled to DIC as the Veteran's total disability rating should have been awarded years before 1996.  This claim has not been developed.  On remand, the appellant should be afforded proper notice concerning her claim for an earlier effective date for the Veteran's total disability rating, and after all necessary development has been performed, her claim for DIC benefits should be adjudicated under this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides an explanation of the evidence and information required to substantiate an earlier effective date claim based on the Veteran's total disability rating.

2.  The RO/AMC should perform any necessary development regarding the appellant's claim for entitlement to DIC based on an earlier effective date for the Veteran's total disability rating.

3.  The RO/AMC should then forward the Veteran's claims file to an appropriate physician for review and a medical advisory opinion regarding a nexus between the Veteran's service-connected PTSD and the cause of his death.  Following review of the claims file (to include this remand), the consulting physician should provide an opinion responding to the following:

(a)  Is it as likely as not (50 percent probability or more) that any alcoholism was symptomatic of or a manifestation of the service-connected PTSD?

(b)  If a relationship between PTSD and alcoholism is found, then is it as likely as not (50 percent probability or more) that PTSD with alcoholism caused or contributed materially or substantially to his development of squamous cell carcinoma and thereby his death?  

The consulting physician must explain the rationale for all opinions.  

4.  The RO/AMC should then re-adjudicate the claims seeking service connection for the cause of the Veteran's death, secondary to alcohol abuse, secondary to PTSD, and basic eligibility for DIC under 38 U.S.C. § 1318.  If either claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


